Citation Nr: 0335600	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the lower back from 
December 9, 1993 to September 17, 2002.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease of the lower back from 
September 18, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1970 to June 
1972.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in February 
1994, March 1996, and May 1999 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The Board finds that another VA spine examination is 
necessary in order to determine the current severity of the 
service-connected degenerative joint disease of the low back.  
The Board notes that while this appeal was pending, the 
applicable rating criteria for lumbar spine disabilities were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The veteran was notified of 
this change in July 2003.  The criteria were again amended 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The Board finds that another VA 
examination is necessary in order to evaluate the low back 
disability under the revised rating criteria.  For instance, 
the most recent VA examination report does not provide a 
combined range of motion (sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation) of the lumbar spine.  The Board also 
finds that the veteran should be evaluated for any associated 
objective neurological abnormalities.  Review of the record 
reveals that "mild degenerative disc disease after old 
strain" was diagnosed upon VA examination in October 1998.  
An August 1997 MRI revealed a desiccated disc at L4-5.  The 
October 1998 VA examination report notes that the veteran had 
complaints of occasional radiating pain to the left lower 
extremity.  Thus, the Board finds that another medical 
examination is necessary to determine if the veteran has any 
objective neurological abnormalities due to the service-
connected low back disability.  A medical opinion is also 
needed as to whether the veteran has incapacitating episodes 
of back pain and if so, the duration and frequency of such 
episodes.  Lastly, the Board also finds that a medical 
opinion is needed as to whether the low back disability 
causes functional loss due to pain, pain on movement, 
weakened movement, excess fatigability, or incoordination.    

Review of the record reveals that the veteran has not yet 
been notified of the most recent revisions of the rating 
criteria for lumbar spine disabilities.  The Board finds that 
the RO should notify the veteran of these revised 
regulations.    

Lastly, as noted above, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected mild 
degenerative joint disease of the low 
back.  The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination. 

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should identify 
the underlying pathology for the low back 
pain.  The examiner should indicate if 
there are any associated objective 
neurological abnormalities due to the low 
back disability and whether the veteran 
had disc disease due to the service-
connected degenerative joint disease of 
the low back.  The examiner should 
indicate whether the low back disability 
is pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, with little 
intermittent relief.  The examiner should 
indicate whether the low back disability 
causes incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.

The examiner should specify the 
functional loss, if any, caused by the 
low back disability.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.   All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to a disability 
evaluation in excess of 10 percent for 
degenerative joint disease of the lower 
back from December 9, 1993 to September 
17, 2002 and entitlement to a disability 
evaluation in excess of 40 percent for 
degenerative joint disease of the lower 
back from September 18, 2002.  The RO 
should evaluate the claim under both the 
old and the current VA regulations for 
rating spine disabilities.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




